Citation Nr: 0711932	
Decision Date: 04/24/07    Archive Date: 05/01/07	

DOCKET NO.  05-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran by the Creek 
Nation DHA on July 31, 2003.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1942 to 
November 1945, and from June 1948 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although the veteran has been granted service connection 
for arteriosclerotic heart disease with a 60 percent 
evaluation, and for brain hemorrhage with a 10 percent 
evaluation, private medical services provided to the veteran 
on July 31, 2003, had not been previously authorized by VA, 
and there is a complete absence of any competent evidence or 
argument by the veteran that these services were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in a private hospital emergency 
room on July 31, 2003, have not been met, nor were such 
expenses lawfully authorized in advance by VA.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.120 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing regulation are arguably applicable to this 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2005 
which informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  Copies of 
the private treatment records in question were collected for 
review, and the VAMC verified the veteran's military service, 
and his status as a veteran service connected for multiple 
disabilities.  The veteran requested a video conference 
hearing to be conducted at the local VA Regional Office (RO), 
but he thereafter failed to appear for such hearing of which 
he was properly notified, to be conducted in February 2006.  
There is no further hearing request on file.  All evidence 
relevant to this claim has been collected for review and it 
appears VCAA is satisfied in the appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that, when 
VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility, or are not capable of furnishing the care or 
services required, VA (as authorized in § 1710) may contract 
with non-department facilities to furnish certain types of 
medical care.  However, contracts for such treatment must be 
authorized in advance of the provision of such treatment.  

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that VA 
shall furnish hospital care and medical services which VA 
determines to be needed to any veteran for a service-
connected disability, and to any veteran who has a service-
connected disability rated at 50 percent or more.  These 
rules govern basic eligibility for VA care and treatment.  

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 provide the rules 
governing the reimbursement of unauthorized medical expenses.  
The US Code provides that VA may reimburse veterans entitled 
to hospital care or medical services under this Chapter for 
the reasonable value of such care or service, including 
travel and incidental expenses, for which such veterans have 
made payment, from sources other than VA, where (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (a) for an adjudicated service-connected 
disability, (b) for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, (c) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (d) for any illness or injury in the 
case of a veteran who is a participant in a vocational 
rehabilitation program, and is medically determined to have 
been in need of care or treatment to make possible such 
entrance into a course of training or prevent interruption of 
a course of training, and (3) VA or other federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 

Analysis:  The veteran in this case is in receipt of awards 
of service connection for arteriosclerotic heart disease with 
a 60 percent evaluation, and brain hemorrhage residuals with 
a 10 percent evaluation.  

It appears that sometime in early July 2003, the veteran had 
an in-dwelling Foley catheter placed by VA medical personnel, 
possibly as treatment for benign prostatic hypertrophy.  
Treatment records from the Creek Nation DHA Emergency Room 
note that on July 31, 2003, the veteran presented himself 
with a leaking Foley catheter bag.  Emergency room personnel 
found that the top of the veteran's Foley catheter had a tear 
which the veteran had apparently attempted to repair by 
placement of staples.  The bag apparently leaked, 
nonetheless.  It was also reported that the veteran's urine 
was cloudy and had a foul odor.  Emergency room personnel 
replaced the veteran's Foley catheter bag, and he was 
provided a prescription for an apparent antibiotic to treat 
possible pyuria.  The veteran was thereafter released and 
these records note that a follow-up with VA was recommended 
as scheduled.  

The records associated with the veteran's private medical 
care provided by the Creek Nation DHA Emergency Room provide 
absolutely no indication or suggestion that the treatment 
received by the veteran involved a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Indeed, the RO notified the veteran that this was 
the principle basis for disallowance of his claim in both its 
initial decision and subsequent statement of the case, and 
the veteran has at no time provided any evidence or argument 
that the treatment he received was indeed emergent in nature.

There is a complete absence of any evidence on file or 
argument submitted by the veteran attempting to explain why 
he was unable to simply return to the Oklahoma City VAMC for 
repair of his torn Foley catheter bag.  The fact that the 
private emergency room personnel thought that the veteran 
might have pyuria, indicative of some possible infection or 
urinary tract infection, also fails to meet or closely 
approximate the criteria for medical treatment of a medical 
emergency of such a nature that delay would have been 
hazardous to the veteran's life or health.  

In the absence of any evidence or argument showing that this 
treatment was emergent in nature, the Board can only conclude 
that the veteran sought medical services from this private 
facility as a matter of his own personnel convenience.  In 
the absence of any medical emergency, payment or 
reimbursement of the veteran's private medical expenses 
incurred at this facility in July 2003 is not warranted and 
may not be authorized.  There is certainly no evidence that 
the veteran sought prior approval for this medical care by 
VA.  


ORDER

There was no authorization or preapproval by VA for payment 
of the veteran's private medical care with the Creek Nation 
DHA Emergency Room on July 31, 2003, and a claim for payment 
of those unauthorized medical expenses is denied.


        								
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


